DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 8/30/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 

Applicant’s arguments are based on the newly provided amendments and are addressed with the rejections provided in addition to the newly found art of Petrovskaya.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balutis US 2016/0165795.

Claims 12-17 are deviated from claims 1-11 and 18-20 as they are related to augmented reality system and may be subject to restriction.  The scope of independent claim 12 differs from claim 1.  If Allowable subject matter is found, the allowable subject matters of all the independent claims must match.

Regarding Claim 1 Balutis teaches a computer implemented method, comprising: 

receiving a geographical representation of a worksite; (Balutis para 4; receiving at least first and second geographic coordinates for first and second reference points that are within the area and are specified in the mapping data;)

receiving a user input on a user interface mechanism that provides interaction with the geographical representation of the worksite to define the mowing area in the geographical representation of the worksite; (Balutis para 5; receiving user input indicating that the mobile device is at the first reference point, determining the first geographic coordinates using the GPS receiver;)

identifying a positioning error, across the mowing area, that will be incurred by a robotic mower using each of a plurality of different ultra-wide band (UWB) beacon configurations; (Balutis Para 36; The beacons can communicate using, e.g., Wide-Band (WB) or Ultra-wide Band (UWB) technology, 2.4 GHz (802.11v) technology, or other types of radio-frequency time of flight technology. These beacons can be placed inside the mowable area (e.g., beacon 810b), on the boundary (e.g., beacon 810a), or outside the boundary (e.g., beacon 810c). These beacons 810 (FIG. 2B) include transceivers 811 that communicate with each other as well as with a transceiver 11 located on the lawnmower robot 10.) Also (Balutis para 51; where the location of the reference points is not already specified [identifying a positioning error i.e. location not specified], the robot lawnmower 10 can send data specifying how the geographic reference coordinates correspond to the mapping data.) Also (Balutis para 25, the human operator 500 may pilot the robot lawnmower 10 in a manner that requires correction [based on error])

outputting one of the plurality of different UWB beacon configurations, based on the positioning error, as an acceptable UWB beacon configuration, for positioning the robotic mower in the mowing area; and (Balutis para 63; Because users may choose their own beacon locations, it can be useful to provide suggested locations for beacons with reference to a map image 460 to help show users where beacon placement may improve performance factors (e.g., accuracy, efficiency) of the robot lawnmower 10.) Also (Balutis para 29; In some implementations, the teaching routine determines a taught-path grade or score, e.g., on a scale, to aid the operator in understanding how close a previous traversal of the lawn 20 was to being acceptable.)

generating an action signal based on the acceptable UWB beacon configuration. (Balutis para 64; mobile device 502, for displaying a map image [generated action] of an area to be mowed [based on the beacon locations of para 63].) Also (Balutis para 82; The mobile device 502 plots a projected path for the robot lawnmower 10 from the robot lawnmower's current location that could be followed by the robot lawnmower 10 to finish mowing the area inside of the perimeter that has not been mowed (6006). In some implementations, the mobile device 502 plots the projected path by simulating a navigational algorithm stored on the controller 150 of the robot lawnmower 10.)


Regarding Claim 2 Balutis teaches all of the limitations of claim 1 and further teaches the computer implemented method of claim 1 wherein generating an action signal comprises: 

communicating the selected UWB beacon configuration to a mobile device for user deployment of a set of UWB beacons according to the selected UWB beacon configuration. (Balutis para 7, receiving, from the remote server system, one or more suggested positions within the area for the beacons;)

Regarding Claim 3 Balutis teaches all of the limitations of claim 1 and further teaches wherein identifying a positioning error for a given UWB beacon configuration comprises: 

identifying an ability to determine position, at each of a plurality of different spots in the mowing area, for the given UWB beacon configuration; and (Balutis para 33; In scan matching, the robot lawnmower 10 can match scans taken at a given time while driving with scans stored in memory that are characteristic of each boundary marker 805, and the robot lawnmower 10 is thus able to determine its position relative to each of the individually identifiable boundary markers 805.)

identifying a total system positioning error for the given UWB beacon configuration based on the ability to determine position at each of the plurality of different spots in the mowing area. (Balutis para 38, The process can be based, in part, on a multidimensional scaling [positioning error i.e. offset scaling] algorithm used to determine the location of the WB or UWB beacons 810a-c relative to one another, which in turn can be used to establish the location of the robot 10 relative to the beacons.) Also (Balutis para 39; the robot 10 determines the quantity of beacons deployed [total system], e.g., by user input from the human operator 500. In those cases, the robot 10 can compare the quantity of beacons deployed with the number of beacons that are visible [beacons of the total system not found i.e. total system positioning error]. If the number of beacons that are visible is fewer than the number of beacons deployed, the robot 10 can alert the human operator 500, and may suggest relocation, e.g., by identifying the beacons that are not visible by beacon identifier numbers.)

Regarding Claim 4 Balutis teaches all of the limitations of claim 3 and further comprising: 

identifying the acceptable UWB configuration based on the positioning error. (Balutis para 40; due to the omni-directional nature of the signal, the WB or UWB beacons 810a-c can be lower to the ground than in certain line-of-sight based systems because the robot 10 does not need to align (e.g., in a line-of-sight arrangement) with the beacon in order for a signal to be received from the beacon. The omni-directional nature of the signal also allows the beacons 810a-c to be placed off-plane and/or be rotated/tilted with respect to one another, the dock 12, and/or the robot 10. [identifying off-plane placement as acceptable UWB configuration based on positioning i.e. off-plane error.])  

Regarding Claim 5 Balutis teaches all of the limitations of claim 4 and further teaches wherein identifying the acceptable UWB configuration based on the positioning error comprises: 

selecting a UWB beacon configuration; (Balutis para 50; the mobile device 502 can instruct the human operator to move the mobile device 502 to the closest beacon [selected beacon configuration] or to another beacon, or the mobile device 502 can instruct the human operator to walk a certain distance along the path taken while the robot lawnmower 10 was collecting the mapping data.) It is noted if the location of the beacon configuration was collected and mapped then the UWB beacon configuration has been selected. i.e. selected as acceptable.

identifying an ability to determine position at each of a plurality of different spots in the mowing area, for the selected UWB beacon configuration; and (Balutis para 45; a detection system 160 configured to detect beacons, and an optional location system 152, e.g., a Global Positioning System (GPS) receiver.)

identifying a total system positioning error for the selected UWB beacon configuration based on the ability to determine position at each of a plurality of different spots in the mowing area. (Balutis para 38, The process can be based, in part, on a multidimensional scaling [positioning error i.e. offset scaling] algorithm used to determine the location of the WB or UWB beacons 810a-c relative to one another, which in turn can be used to establish the location of the robot 10 relative to the beacons.) Also (Balutis para 39; the robot 10 determines the quantity of beacons deployed [total system], e.g., by user input from the human operator 500. In those cases, the robot 10 can compare the quantity of beacons deployed with the number of beacons that are visible [beacons of the total system not found i.e. total system positioning error]. If the number of beacons that are visible is fewer than the number of beacons deployed, the robot 10 can alert the human operator 500, and may suggest relocation, e.g., by identifying the beacons that are not visible by beacon identifier numbers.)

Regarding Claim 6Balutis teaches all of the limitations of claim 5 and further teaches wherein identifying the acceptable UWB beacon configuration comprises:

repeating, until a set of optimization criteria are met, for each of the plurality of different UWB beacon configurations, the steps of: (Balutis para 30; the robot lawnmower 10 allows the operator to either complete the second [repeating] teaching run right after the first teaching run or wait until later.)

identifying an ability to determine position at each of a plurality of different spots in the mowing area; and (Balutis para 33; In scan matching, the robot lawnmower 10 can match scans taken at a given time while driving with scans stored in memory that are characteristic of each boundary marker 805, and the robot lawnmower 10 is thus able to determine its position relative to each of the individually identifiable boundary markers 805.)

identifying a total system positioning error based on the ability to determine position at each of a plurality of different spots in the mowing area. (Balutis para 38, The process can be based, in part, on a multidimensional scaling [positioning error i.e. offset scaling] algorithm used to determine the location of the WB or UWB beacons 810a-c relative to one another, which in turn can be used to establish the location of the robot 10 relative to the beacons.) Also (Balutis para 39; the robot 10 determines the quantity of beacons deployed [total system], e.g., by user input from the human operator 500. In those cases, the robot 10 can compare the quantity of beacons deployed with the number of beacons that are visible [beacons of the total system not found i.e. total system positioning error]. If the number of beacons that are visible is fewer than the number of beacons deployed, the robot 10 can alert the human operator 500, and may suggest relocation, e.g., by identifying the beacons that are not visible by beacon identifier numbers.)

Regarding Claim 7 Balutis teaches all of the limitations of claim 6 and further teaches wherein identifying the acceptable UWB beacon configuration comprises: 

selecting the acceptable UWB beacon configuration based on the optimization criteria being met, by evaluating an objective function, based on the total system positioning error, for each of the plurality of different UWB beacon configurations. (Balutis para 40; due to the omni-directional nature of the signal, the WB or UWB beacons 810a-c can be lower to the ground than in certain line-of-sight based systems because the robot 10 does not need to align (e.g., in a line-of-sight arrangement) with the beacon in order for a signal to be received from the beacon. The omni-directional nature of the signal also allows the beacons 810a-c to be placed off-plane and/or be rotated/tilted with respect to one another, the dock 12, and/or the robot 10. [identifying off-plane placement as acceptable UWB configuration based on positioning i.e. off-plane error.])  

Regarding Claim 8 Balutis teaches all of the limitations of claim 1 and further teaches wherein 
receiving a user input on a user interface mechanism that provides interaction with the geographic representation of the worksite to define the mowing area in geographical representation of the worksite comprises receiving a user input on the user interface mechanism that traces a boundary of the mowing area on the geographical representation. (Balutis para 5; receiving user input indicating that the mobile device is at the first reference point, determining the first geographic coordinates using the GPS receiver; displaying instructions to the user to move the mobile device to the second reference point [traces a boundary];  and in response to receiving user input indicating that the mobile device is at the second reference point, determining the second geographic coordinates using the GPS receiver.) Also para 34(A user places the boundary markers 805 [also user interface] at desired positions along the perimeter 21.) Also para 60 (displayed map image 460 with a user interface element 462 requesting a user to confirm [define] the location of the boundary on the map image.)
(Balutis para 69; The mobile device 502 receives a map image of the area to be mowed (5007). The received map image can be an overhead photograph of the lawn and surrounding image such as a satellite image.)

Regarding Claim 9 Balutis teaches all of the limitations of claim 1 and further comprising: 

identifying positioning system information availability at points across the mowing area for a UWB beacon-based positioning system and for a satellite-based positioning system; (Balutis Fig.2A and Balutis Para 69-70; the mobile device 502 can obtain the map image and data associated with the map image that specifies a correspondence between portions of the map image and geographic coordinates.)

determining which of the UWB beacon-based positioning system and the satellite-based positioning system has better availability at the points across the mowing system; and (Balutis para 71; In the case where there is insufficient information (e.g., one of the reference points is missing or believed to be noisy or incorrect) the mobile device 502 and/or the mapping system can search for features in the map that correspond with the perimeter 450.) Searching determines which system has better availability at the points. 

generating an action signal based on the determination (Balutis para 71; Image classifiers can be used on the map image 452 to find commonly traced features, such as the corner of a house or building, the edge of a lawn, or any other distinct path that matches well with the perimeter 450.) generating action of commonality features. Also (Balutis para 82; The mobile device 502 plots a projected path for the robot lawnmower 10 from the robot lawnmower's current location that could be followed by the robot lawnmower 10 to finish mowing the area inside of the perimeter that has not been mowed (6006). In some implementations, the mobile device 502 plots the projected path by simulating a navigational algorithm stored on the controller 150 of the robot lawnmower 10.)

Regarding Claim 10 Balutis teaches all of the limitations of claim 8 and further teaches wherein outputting one of the plurality of UWB configurations comprises: 

identifying estimated satellite-based positioning information availability across the mowing area, based on the satellite image; and (Balutis para 69; The received map image can be an overhead photograph of the lawn and surrounding image such as a satellite image. The mobile device can then align the mapping by data by shifting, rotating, and/or scaling [all are estimated correction factors based on estimated satellite position information] the mapping data so that the first and second reference points match first and second locations on the map image as specified by the data specifying the correspondence between portions of the map image and geographic coordinates.)

identifying the acceptable UWB beacon configuration based on the estimated satellite- based positioning information availability. (Balutis para 70; The mobile device can then align the mapping by data by shifting, rotating, and/or scaling [acceptable UWB beacon configuration i.e. shifting, rotating and scaling] the mapping data so that the first and second reference points match first and second locations on the map image as specified by the data specifying the correspondence between portions of the map image and geographic coordinates.)

Regarding Claim 11 Balutis teaches all of the limitations of claim 10 and further teaches comprising: 

based on the estimated satellite-based positioning system availability, identifying a UWB location for placement of a UWB configuration. (Balutis Fig.7 and para 63; provide suggested locations for beacons with reference to a map image 460 to help show users where beacon placement may improve performance factors (e.g., accuracy, efficiency) of the robot lawnmower 10.)

18. (Currently Amended) A computing system, comprising: 

a beacon configuration generator receiving a geographical representation of a worksite with a defined mowing area indicated thereon and identifying the mowing area on the geographical representation; (Balutis para 5; receiving user input indicating that the mobile device is at the first reference point, determining the first geographic coordinates using the GPS receiver;)

a satellite availability estimator that identifies position system information availability at points across the mowing area for a satellite-based positioning system: (Balutis para 69 The received map image can be an overhead photograph of the lawn and surrounding image such as a satellite image.; and Fig. 4A-B Also; Para 50; The operations include receiving confirmation by a user of the area to be mowed. The operations include configuring the controller of the robot lawnmower to autonomously mow the area. The robot lawnmower comprises a global positioning system (GPS) receiver,)

a beacon area identifier configured to identify beacon areas, within the mowing area, where the availability of the position system information from the satellite-based position system is below a threshold availability, and to output a plurality of different ultra-wide band (UWB) beacon configurations based on the identified beacon areas where the availability of the position system information from the satellite-based position system is below a threshold availability; (Balutis para 88; The mapping system 600 checks each beacon location for a possible suggested location (7004). For example, the mapping system can determine, for each beacon, the distance to the two nearest beacons. If the beacon is closer to one of the nearest beacons than the other, the mapping system can determine a suggested location that is closer to a mid-point between the two beacons along the perimeter. In another example, the mapping system can use elevation data to determine that two neighboring beacons are at two different elevations with a height distance that exceeds a threshold. The mapping system can determine a suggested location that is at an elevation between the two different elevations.)

a position determination performance system identifying a positioning error, across the mowing area, that will be incurred by a robotic mower using each of the plurality of different ultra-wide band (UWB) beacon configurations; (Balutis Para 36; The beacons can communicate using, e.g., Wide-Band (WB) or Ultra-wide Band (UWB) technology, 2.4 GHz (802.11v) technology, or other types of radio-frequency time of flight technology. These beacons can be placed inside the mowable area (e.g., beacon 810b), on the boundary (e.g., beacon 810a), or outside the boundary (e.g., beacon 810c). These beacons 810 (FIG. 2B) include transceivers 811 that communicate with each other as well as with a transceiver 11 located on the lawnmower robot 10.) Also (Balutis para 51; where the location of the reference points is not already specified [identifying a positioning error i.e. location not specified], the robot lawnmower 10 can send data specifying how the geographic reference coordinates correspond to the mapping data.) Also (Balutis para 25, the human operator 500 may pilot the robot lawnmower 10 in a manner that requires correction [based on error])

an output generator outputting one of the plurality of different UWB beacon configurations, based on the positioning error, as an acceptable UWB beacon configuration, for positioning the robotic mower in the mowing area; (Balutis para 63; Because users may choose their own beacon locations, it can be useful to provide suggested locations for beacons with reference to a map image 460 to help show users where beacon placement may improve performance factors (e.g., accuracy, efficiency) of the robot lawnmower 10.) Also (Balutis para 29; In some implementations, the teaching routine determines a taught-path grade or score, e.g., on a scale, to aid the operator in understanding how close a previous traversal of the lawn 20 was to being acceptable.)

 and a communication system generating an action signal based on the acceptable UWB beacon configuration. (Balutis para 64; mobile device 502, for displaying a map image [generated action] of an area to be mowed [based on the beacon locations of para 63].) Also (Balutis para 82; The mobile device 502 plots a projected path for the robot lawnmower 10 from the robot lawnmower's current location that could be followed by the robot lawnmower 10 to finish mowing the area inside of the perimeter that has not been mowed (6006). In some implementations, the mobile device 502 plots the projected path by simulating a navigational algorithm stored on the controller 150 of the robot lawnmower 10.)

Claim 19 is rejected using the same rejections as made to claim 6.

Regarding Claim 20 Balutis teaches all of the limitations of claim 19 and further teaches comprising: 

system interaction logic that interacts with the position determination performance system and the output generator to output one of a plurality of different UWB beacon configurations, (Balutis para 88; The mapping system 600 checks [logic] each beacon location for a possible suggested location (7004).) corresponding to each identified beacon area, as an acceptable UWB beacon configuration, for positioning the robotic mower in the corresponding beacon area. (Balutis para 88; the mapping system can use elevation data to determine that two neighboring beacons are at two different elevations with a height distance that exceeds a threshold [acceptable based on logic].) Also (Balutis para 29)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis in view of Petrovskaya US 20160148433.

Claims 12-17 are deviated from claims 1-11 and 18-20 as they are related to augmented reality system and may be subject to restriction.

Regarding Claim 12 Balutis teaches a computer implemented method of controlling a mobile device, the method comprising: 

receiving a geographical representation of a worksite; (Balutis para 4; receiving at least first and second geographic coordinates for first and second reference points that are within the area and are specified in the mapping data;)

displaying the geographical representation of the worksite, on a display mechanism of the mobile device, for user interaction; (Balutis para 64; The mobile device 502 can begin performing the method 5000 when a user launches a mapping application [mapping is display] on the mobile device 502.)

detecting user interaction with the geographical representation of the worksite to define a mowing area; (Balutis para 66; the mobile device 502 can prompt the user to cause the robot lawnmower 10 to collect the mapping data. the mobile device 502 can display instructions for the user to interact with robot lawnmower)

obtaining an ultra-wide band (UWB) beacon configuration corresponding to the mowing area; and (Balutis para 63; provide [to user i.e. user obtaining] suggested locations for beacons with reference to a map image 460 to help show users where [UWB para 38] beacon placement may improve performance factors (e.g., accuracy, efficiency) of the robot lawnmower)

the display mechanism directing a user to beacon locations in the UWB beacon configuration. (Balutis para 62; Fig. 4G and para 63; provide suggested locations for beacons with reference to a map image 460 to help show users where beacon placement may improve performance factors (e.g., accuracy, efficiency) of the robot lawnmower) 

Balutis teaches all of the limitations of claim 12 but does not explicitly teach controlling the display mechanism to provide a user guidance display element on a camera view of a camera system on the mobile device using an augmented reality system, (Balutis para 78 overlay)
	However Petrovskaya teaches Fig. 44.
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Balutis in view of Petrovskaya for the purpose of augmented reality preparation such that the claimed invention as a whole would have been obvious.  

Regarding Claim 13 Balutis and Petrovskaya teach all of the limitations of claim 12 and further teaches wherein controlling the display mechanism (Balutis para 69; The mobile device 502 receives a map image of the area to be mowed (5007). The received map image can be an overhead photograph [camera view] of the lawn and surrounding image such as a satellite image [camera view].) Also (Balutis para 78; the mobile device 502 can display the map image with a graphic overlay [overlay on real images is augmented reality] illustrating a perimeter of the area to be mowed.)
 But Balutis does not teach to provide a user guidance display element on a camera view of a camera system on the mobile device using an augmented reality system comprises one or more of: generating an augmented reality beacon location indicator display element on the camera view of the camera system on the mobile device that indicates a particular beacon location in the WB beacon configuration; and generating an augmented reality guidance arrow that indicates a direction to travel to get to the particular beacon location relative.

Regarding to provide a user guidance display element on a camera view of a camera system on the mobile device using an augmented reality system comprises one or more of: 

generating an augmented reality beacon location indicator display element on the camera view of the camera system on the mobile device that indicates a particular beacon location in the WB beacon configuration; and However Petrovskaya teaches (Fig. 44, And para 50; example application presenting a cursor for placing a synthetic object [WB beacon], Also para 4; placement of a real-world beacon,)

generating an augmented reality guidance arrow that indicates a direction to travel to get to the particular beacon location relative.

Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Balutis in view of Petrovskaya for the purpose of augmented reality preparation such that the claimed invention as a whole would have been obvious.  

Regarding Claim 14 Balutis and Petrovskaya teach all of the limitations of claim 12 and further teaches comprising: controlling the display mechanism to display a beacon deployment actuator that is actuatable to indicate deployment of a UWB beacon; and {Based on Applicant’s Specifications para 33; by actuating an actuator on the display on user device; to walk to another location on mowing area} (Balutis para 66; the mobile device 502 can prompt the user to cause the robot lawnmower 10 to collect the mapping data. For example, the mobile device 502 can display instructions for the user to interact with robot lawnmower) Also (Balutis para 29; the operator hits [actuates] a STOP button to affirmatively indicate completion of a teaching run around the perimeter 21 of the lawn 20.)

detecting user actuation of the beacon deployment actuator indicating deployment of a first UWB beacon. (Balutis para 66; the user pushes the robot lawnmower 10 about the yard, e.g., as described above with reference to FIGS. 1A-C. Also para 42; the human operator 500 may wish to confirm the location of the perimeter [and beacon] using a computing device 502, which can be a mobile device. The human operator 500 can launch a mapping application on the mobile device 502. The mobile device 502, in executing the mapping application, displays a map of the area to be mowed with the perimeter overlaid on the map for the human operator 500 to confirm.) Also (Balutis para 29; the operator hits [actuates] a STOP button to affirmatively indicate completion of a teaching run around the perimeter 21 of the lawn 20.)

Regarding Claim 15 Balutis teaches all of the limitations of claim 14 and further teaches comprising: 

based on detecting user actuation of the beacon deployment actuator, providing the user guidance display element directing the user to a next beacon location in the UWB beacon configuration; and (Balutis para 62; Fig. 4G and para 63; provide suggested locations for beacons with reference to a map image 460 to help show users where beacon placement may improve performance factors (e.g., accuracy, efficiency) of the robot lawnmower) Also (Balutis para 88; The mapping system 600 checks each beacon location for a possible suggested location)

detecting user actuation of a beacon deployment actuator indicating deployment of a UWB beacon at the next beacon location in the UWB beacon configuration. (Balutis para 50, the mobile device 502 instructs the human operator to move the mobile device 502 to another point in the area that is specified in the mapping data. For example, the mobile device 502 can instruct the human operator to move the mobile device 502 to the closest beacon or to another beacon, or the mobile device 502 can instruct the human operator to walk a certain distance along the path taken while the robot lawnmower 10 was collecting the mapping data. When the human operator reaches the second point, the mobile device 502 uses its location system [detecting user actuation of the beacon deployment] 512 to obtain the second geographic reference coordinate.)

Regarding Claim 16 Balutis and Petrovskaya teach all of the limitations of claim 15 and further teaches comprising:

 repeating the steps of providing the user guidance display element directing the user to a next beacon location in the UWB beacon configuration and (Balutis para 25; During the perimeter teaching phase, the human operator 500 may pilot the robot lawnmower 10 in a manner that requires correction, thus putting the robot lawnmower 10 in an unteachable state. the robot lawnmower 10 may enter the unteachable state when the operator pushes the robot lawnmower 10 into an area of the lawn 20 where the robot lawnmower 10 loses ability to determine its location i.e. UWB deacon signal loss. See para 28) (Balutis para 28; FIG. 2A, boundary markers 805 may be placed along the perimeter of the lawn 20 to aid localization of the robot lawnmower 10. In some cases, boundary markers 805 send out a signal that the robot lawnmower interprets to determine its position relative to the boundary marker. In other examples, boundary markers 805 are passive. In either case, when the robot lawnmower 10 loses contact with the boundary markers 805, the robot lawnmower 10 may alert the user, e.g., to change paths to remain within the confinement of the boundary markers 805 or to move one or more of the boundary markers 805.)

detecting user actuation of a beacon deployment actuator indicating deployment of a UWB beacon at the next beacon location in the UWB beacon configuration until UWB beacons are deployed at each beacon location in the UWB beacon configuration. (Balutis para 25; When the robot lawnmower 10 detects that it is in an unteachable state during a teach run, the robot lawnmower 10 alerts the operator (e.g., via operator feedback unit 502 such as a display on a mobile device or a display integrated in a handle 116) to change a direction or speed of the robot lawnmower 10 to enable the robot lawnmower 10 to continue to record the perimeter 21 and/or return to traveling on traversable terrain.)

Regarding Claim 17 Balutis and Petrovskaya teach all of the limitations of claim 15 and further teaches wherein providing the user guidance display element directing the user to a next beacon location in the UWB beacon configuration comprises:

 identifying a closest remaining beacon location in the UWB beacon configuration, that is closest to the mobile device, at which a UWB beacon has yet to be deployed; and (Balutis Fig.2b beacons are straight line paths i.e. closest. Also para 29-30; the teaching routine determines a taught-path grade or score, e.g., on a scale, to aid the operator in understanding how close a previous traversal of the lawn 20 was to being acceptable. If the operator completes a second or subsequent teaching run and the robot lawnmower detects a variance between the two determined perimeters [i.e. closest remaining beacon location] that is greater than a threshold variance, the robot lawnmower 10 alerts the user to the apparent discrepancy and prompts another teaching run to learn the perimeter 21 of the lawn 20.)

generating the user guidance display element based on the next closest beacon location. (Balutis para 88; The mapping system 600 checks each beacon location for a possible suggested location (7004). For example, the mapping system can determine, for each beacon, the distance to the two nearest beacons. If the beacon is closer to one of the nearest beacons than the other, the mapping system can determine a suggested location that is closer to a mid-point between the two beacons along the perimeter. In another example, the mapping system can use elevation data to determine that two neighboring beacons are at two different elevations with a height distance that exceeds a threshold. The mapping system can determine a suggested location that is at an elevation between the two different elevations.)


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruemmer US 20180038694.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664